Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 12 February 2021.  Claims 1-6, 8-12, 14-22 & 24-26 remain pending in this application.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a communicator configured to receive…”, and “a controller configured to store the received…”, at least within Claims 1-6, 8-12, 14-16 & 24-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 6, 17, 19, 21, 22 & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (USPG Pub No. 20140122423A1; Woodward hereinafter) in view of Childs et al (US Patent No. 9519883B2; Childs hereinafter).

As for Claim 1, Woodward teaches, A server for searching for metadata corresponding to content, the server comprising: 
a communicator configured to receive at least one metadata corresponding to at least one content stored in at least one device of a user, from the at least one device (see pp. [0003], [0022-0023]; e.g., The reference of Woodward performs file searches on a plurality of computing systems and utilizes a server having a processor component, equivalent in function to Applicant’s “communicator”, for the receiving of at least user device metadata, and generating first search metadata based on received user device metadata and one or more search parameters.  Applicant’s disclosure, at least within Figure 56 and at least paragraphs [0416-0419], describes the utilization of the “communicator” component that facilitates communications with the metadata management server, such as the transmission and reception of information required for the server to separately manage metadata of a device to and from at least one other device, as its operations are controlled by a “controller” component); and 
	a controller configured to: store the received at least one metadata in a remote storage that is separate from the server such that the at least one content corresponding to the received at least one metadata is not stored on the server and not stored on the remote storage, the received at least one metadata being searchable  searched according to user inquiries from at least one of a plurality of user devices over a communication network, as illustrated within at least Figures 1 & 2.  Paragraph [0022] further discusses the issuance of a search request to at least one associated remote data storage resource.  Data associated/corresponding to the “first search metadata”, that is searchable on one or more remote storages, is stored in memory within the computing device {i.e., memory; pp. [0020]}, thus, providing that corresponding data/content is not stored on the server receiving the request at a processor, nor at the remote storage indicative of a cloud storage configured to store data and information related to the data).  The 
	control the communicator to receive, from another device different from the at least one device, a search request containing a search term for searching for metadata (see pp. [0073]; e.g., paragraph [0073] teaches that one or more search requests for metadata can be generated at one or more of a different devices other than the user device, with the request utilizing a search parameter that has been entered using a text box of a unified file search display, as taught within paragraph [0029]), 
obtain the metadata from among the at least one metadata stored in the remote storage based on the search request (see pp. [0021-0023]; e.g., Paragraphs [0021-0023] provide for the utilization of a search module for the generation of first search metadata on the received user device metadata and one or more of a search parameter, equivalent to Applicant’s “search term”.  Search requests can be transmitted to “at least one associated remote data storage resource” in order to receive search metadata from the at least one associated remote data storage resource in response to the generated search request based on the search parameter.  As discussed within the 
The reference of Woodward does not appear to explicitly recite the amended limitations to, “provide at least one recommended content to the another device, based on the obtained metadata”, “control the communicator to receive a request for selecting content from among the at least one recommended content from the another device”, “obtain device information including at least one device storing the content selected by the another device by using the obtained metadata stored in the remote storage and “provide the device information to the another device”.
The reference of Childs recites limitations to, “provide at least one recommended content to the another device, based on the obtained metadata” (see Fig. 2(a), 4; see col. 10, lines 46-67; col. 11, lines 1-10; e.g., the reference of Childs serves as an enhancement to the primary reference of Woodward by providing a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.  Suggested content and associated metadata or feature information may be stored using one or more directory services, social networking sites, instant messaging stores, etc., in a suggested content store.  A server provides the suggested content, resource items, and associated metadata to various clients.  As discussed within column 4, lines 44-49, content received may be broken into text components and associated metadata for determining whether each received content or resource item should be joined to a particular shared resource, ,
“control the communicator to receive a request for selecting content from among the at least one recommended content from the another device” (see Fig. 3(b); see col. 10, lines 13-45; e.g., the reference of Childs teaches of utilizing at least a user interface for receiving user feedback on suggested information, such as suggested contacts information, for inclusion into a project workspace, providing for the acceptance, rejection, correction or other modification.  Accepted, rejected, or replacement information, such as replacement contacts submitted by the user, may be passed back to the project workspace for storage in association with other contact information stored at the project workspace, for example),
“obtain device information including at least one device storing the content selected by the another device by using the obtained metadata stored in the remote storage” (see col. 6, lines 3-34; e.g., according to the cited passage of Childs, a repository, utilized by a “link discovery module/operation“ that uses extracted metadata from retrieved content and other resources, may include and be updated with a variety of memory storage locations that should be searched each time a project workspace is being developed or maintained, reading on Applicant’s obtaining device information storing selected content), and
“provide the device information to the another device” (see Fig. 4; see col. 6, lines 3-34; col. 10, lines 46-56; e.g., the reference of Childs teaches of providing at least a variety of memory storage locations that should be searched each time a project 
The combined references of Woodward and Childs are considered analogous art for being within the same field of endeavor, which is file searches on a plurality of computing systems in a distributed computing network.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a suggested content system for suggesting content for inclusion into a shared workspace, as taught by Childs, with the method of Woodward in order to alleviate the tedious tasks of creating shared collaborative workspaces that hinder the benefits of working together in a collaborative workspace. (Childs; col. 1, lines 6-20)

	As for Claim 4, Woodward teaches, wherein the controller is further configured to match keywords related to the at least one metadata, and control to store the keywords (see pp. [0022-0023]; e.g., utilizing search parameters for the retrieval of first, second and/or third search metadata, and storing and/or transmitting that metadata as unified search metadata, considered to the matching taught within Applicant’s claimed limitation, due to the search and retrieval of data.  Search criteria {0025} reads on Applicant’s claim language as well, due to being utilized to produce 1st and 2nd metadata). 

at least one metadata related to the search term, by being compared with the search term (see pp. [0022-0023]; e.g., 1st, 2nd & 3rd received metadata is compared with the one or more search parameters in order to derive a search result of the combined metadata). 


Claim 17 amounts to a system comprising instructions that, when executed by one or more processors, performs the instructions performed by the server of Claim 1.  Accordingly, Claim 17 is rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Woodward; see pp. [0018-0021]; e.g., method for implementation integrating hardware and software components).


Claim 19 amounts to a method comprising instructions that, when executed by one or more processors, performs the instructions of the server of Claims 4 & 6, respectively.  Accordingly, Claim 19 is rejected for substantially the same reasons as presented above for Claims 4 & 6 and based on the references’ disclosure of the necessary supporting hardware and software (Woodward; see pp. [0018-0021]; e.g., method for implementation integrating hardware and software components).




As for Claim 22, Woodward teaches, A method of retrieving content, comprising: 
transmitting a first content request from a first device of a plurality of devices to a metadata management server, the metadata management server storing metadata received from the plurality of devices, the first content request including at least one of a first user related to a first content or a first type of content, and the first content or the first type of content are not stored on the metadata management server (see pp. [0003], [0022-0023]; e.g., The reference of Woodward performs file searches on a plurality of computing systems and utilizes a server, equivalent in function to a communicator, for the generating first search metadata based on received user device metadata and one or more search parameters.  Metadata corresponding to some type of content contained within the user device is being received within the server, which includes a processor configured to communicate and receive metadata information.  Additionally, paragraph [0041] teaches of an embodiment in which a user device receives remote metadata from at least one associated remote data storage resource, which represents data stored in the at least one associated remote data storage resource.  At least one of plurality of a processor, equivalent to a controller, configured to communicate search 
receiving from the metadata management server a list of available content and device information of at least one device storing sharable content requested by the first device by using the metadata stored in the metadata management server, the list of available content being generated based on the first content request and indicating metadata received by the metadata management server from the plurality of devices (see pp. [0022-0023]; e.g., receiving 1st, 2nd and 3rd metadata that represents data that is available within each storage device based on the sought search parameter.  Figure 
“providing a first user interface corresponding to the list of available content and the device information” (see Fig. 3(a-c); see pp. [0028-0029]; e.g., the reference of Woodward teaches of utilizing at least a unified file search display including features directed toward searching and displaying unified search metadata.  The unified file search display includes a display grid for displaying results of the search in the form of a selected view style, and a drop down list configured to list and select data storage locations);
retrieving a selected content based on the device information, the selected content being selected from the list of available content via the first user interface (see Fig. 3(a-c); see pp. [0028-0030]; e.g., the reference of Woodward teaches of the one or more user devices that issued the search request having the ability to receive results from a search of the associated one or more remote storage systems, where the search may include the content of the files stored on the associated remote storage system and/or names of files stored on the associated remote storage system.  As stated .
The reference of Woodward does not appear to explicitly recite the amended language of, “wherein the metadata received from the plurality of devices is stored in the metadata management server before the first content request is transmitted to the metadata management server”.
The reference of Childs recites, “wherein the metadata received from the plurality of devices is stored in the metadata management server before the first content request is transmitted to the metadata management server” (see Fig. 2(a), 4; see col. 10, lines 46-67; col. 11, lines 1-10; e.g., the reference of Childs serves as an enhancement to the primary reference of Woodward by providing a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.  Suggested content and associated metadata or feature information may be stored using one or more directory services, social networking sites, instant messaging stores, etc., in a suggested content store.  A server provides the suggested content, resource items, and associated metadata to various clients.  As discussed within column 4, lines 44-49, content received may be broken into text components and associated metadata for determining whether each received content or resource item should be joined to a particular shared resource, reading on Applicant’s 
The combined references of Woodward and Childs are considered analogous art for being within the same field of endeavor, which is file searches on a plurality of computing systems in a distributed computing network.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a suggested content system for suggesting content for inclusion into a shared workspace, as taught by Childs, with the method of Woodward in order to alleviate the tedious tasks of creating shared collaborative workspaces that hinder the benefits of working together in a collaborative workspace. (Childs; col. 1, lines 6-20)


		As for Claim 24, Woodward teaches, wherein the metadata comprises a content field associated with a first user and a second user (see pp. [0026]; e.g., As stated, “The search metadata 305, 310 and 315 may include fields such as name, type, size and date (e.g., last modified).  The unified search metadata 320 may include fields such as name, location (e.g., data stored on user device 105 labeled as, for example "local"), type, size and date.”)
	The reference of Woodward goes on to recite the amended language of, “...and wherein the controller is further configured to identify whether to search the metadata based on the request received from the another device based on the content field of the metadata indicating the first user” (see Fig. 3(A-C) & Fig. 4; see pp. [0025-0026]; e.g., the reference of Woodward teaches of utilizing user input/selection for identifying search criteria for returning unified search metadata from a 1st, 2nd or 3rd resources containing search metadata).

As for Claim 25, Woodward teaches, wherein the controller is further configured to search metadata received from the at least one device and metadata received from the another device based on the request received from the another device (see pp. [0026]; e.g., As stated, “The search metadata 305, 310 and 315 may include fields such as name, type, size and date (e.g., last modified).  The unified search metadata 320 may include fields such as name, location (e.g., data stored on user device 105 labeled as, for example "local"), type, size and date.”  Unified search metadata is the combined retrieved metadata from at least a 1st &, 2nd requesting device.  For further elaboration, paragraphs [0022-0023] discuss the utilization of a search module for the searching of a local memory having first search metadata and using a search parameter, and the searching of at least one associated remote data storage resource to produce a second 

As for Claim 26, Woodward teaches, wherein the request received from the another device contains a first search term and indicates a selected device from among the at least one device, the selected device being selected via a user input and wherein the controller is further configured to search the received metadata stored in the remote storage for metadata corresponding to the selected device that is related to the first search term (see pp. [0016], [0025-0026]; e.g., As stated, “The search metadata 305, 310 and 315 may include fields such as name, type, size and date (e.g., last modified).  The unified search metadata 320 may include fields such as name, location (e.g., data stored on user device 105 labeled as, for example "local"), type, size and date.”  Unified search metadata is the combined retrieved metadata from at least a 1st &, 2nd requesting device.  Paragraph [0016] provides teachings that a first server storage system and a second server storage system can be a third party cloud storage system and its data and information related to the data {metadata} can be further searched according to user inquiries from at least one of a plurality of user devices, as illustrated within Figure 1.  Additionally, the reference of Woodward teaches of utilizing user input/selection for identifying search criteria for returning unified search metadata from a 1st, 2nd or 3rd resources containing search metadata).



Claims 2, 3, 5, 12, 14, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (USPG Pub No. 20140122423A1; Woodward hereinafter) in view of Childs et al (US Patent No. 9519883B2; Childs hereinafter) further in view of Lamkin et al (USPG Pub No. 20040220926A1; Lamkin hereinafter).
	As for Claim 2, the reference of Woodward teaches of the search and retrieval of content metadata, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.
The combined references of Woodward and Childs are considered analogous art for being within the same field of endeavor, which is file searches on a plurality of computing systems in a distributed computing network.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a suggested content system for suggesting content for inclusion into a shared workspace, as taught by Childs, with the method of Woodward in order to alleviate the tedious tasks of creating shared collaborative workspaces that hinder the benefits of working together in a collaborative workspace. (Childs; col. 1, lines 6-20)
		The combined references of Woodward and Childs do not appear to explicitly recite the limitations of, “wherein the remote storage is a storage operated separately from the server by one business operator of the server or another business operator” and “the controller manages first account information of a first user of the at least one 
		Lamkin teaches, “wherein the remote storage is a storage operated separately from the server by one business operator of the server or another business operator” (see pp. [0247]; e.g., According to Applicant’s specification, the term "business operator" was given no specific definition, and is considered by the Examiner to be equivalent to Lamkin's teaching of a Publishing Manager, which, “…listens to a particular network port on the device that is connected to the network.  Requests to this network port can retrieve an XML file that contains the published entities and collections and the associated Metadata.”), and 
“the controller manages first account information of a first user of the at least one device and second account information of a second user of the another device, the first account information and the second account information being related to the remote storage” (see pp. [0142]; e.g., Lamkin teaches of having the ability to utilize a user profile, which is considered equivalent in function to Applicant’s claimed limitation of “account information” and the use of it, by harboring information personal to a user of each respective device including preferences and personal information). 
The combined references of Woodward, Childs and Lamkin are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the control and retrieval of user account information from remote storage 


As for Claim 3, Woodward teaches, wherein the remote storage is provided by a networking server associated with a networking service (see Fig. 1; see pp. [0015-0016]; e.g., networking system comprising one or more of a plurality of server storage systems and devices, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.
Woodward and Childs do not appear to recite the limitation, “wherein the controller is further configured to control the received metadata to be stored in the remote storage by using a first service identification (ID) of a first user of the at least one device and a second service ID of a second user of the another device related to the networking service”.
Lamkin teaches of, “wherein the controller is further configured to control the received metadata to be stored in the remote storage by using a first service identification (ID) of a first user of the at least one device and a second service ID of a second user of the another device related to the networking service” (see pp. [0320]; e.g., entity metadata can be stored on a separate medium or location and can identify the disc through an entity identifier or media identifier.  Paragraph [0034] goes on to Associated drives may include remote storage systems (e.g., storage systems 135, 140) for which the user 110 has access to user credentials (e.g., user name and password) associated with the remote systems including the remote storage systems.” Each respective user of each respective device should have respective user credentials in order to access the remote storage devices for the storage of metadata). 
The combined references of Woodward, Childs and Lamkin are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the control and retrieval of user account information from remote storage locations, as taught by Lamkin, with the methods of Childs and Woodward because improvements are needed in a way that content is stored, located, distributed, presented and categorized.  (Lamkin; [0025])

As for Claim 5, the reference of Woodward teaches of the search and retrieval of content metadata, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.
The references of Woodward and Childs do not appear to explicitly recite the limitations of, “wherein the keywords are extracted from the at least one content by interpreting the at least one content”.
at least one content by interpreting the at least one content” (see pp. [0141]; e.g., the Content Manager of Lamkin can interpret user requests that are in the form of metadata pertaining to a collection or list of collections). 
The combined references of Woodward, Childs and Lamkin are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the control and retrieval of user account information from remote storage locations, as taught by Lamkin, with the methods of Childs and Woodward because improvements are needed in a way that content is stored, located, distributed, presented and categorized.  (Lamkin; [0025])

As for Claim 12, the reference of Woodward teaches of the search and retrieval of content metadata, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.
The references of Woodward and Childs do not appear to explicitly recite the limitations of, “wherein the controller is further configured to provide an application program interface (API) for using a service utilizing the received metadata stored in the remote storage to a requesting device of a plurality of devices”.

“provide the service to the requesting device” (see pp. [0094], [0096]; e.g., Lamkin serves as an enhancement to the teachings of Woodward by teaching of utilizing application programming interfaces for the instantiation of one or more of a plurality of services, such as a service for the manipulation of audio/video files, and returning data back to the requestor from one or more of a plurality of resources with varying protocols for further presentation, which is routine and well known in the database art). 
The combined references of Woodward, Childs and Lamkin are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the control and retrieval of user account information from remote storage locations, as taught by Lamkin, with the methods of Childs and Woodward because improvements are needed in a way that content is stored, located, distributed, 
		As for Claim 14, Woodward teaches, wherein the remote storage is one remote storage of a plurality of remote storages, and the controller is further configured to identify the remote storage to which a user is subscribed based on user information received from a requesting device, and determine the remote storage for storing the at least one metadata from among the plurality of remote storages (see pp. [0003], [0034], [0036]; e.g., retrieving requested metadata information from one or more of a plurality of remote storage devices that have been identified to house the requested information and is associated with the user device and/or user, as discussed within the cited paragraph [0003]. Paragraph [0016] teaches that the requested searchable data and metadata can be contained in remote storage resources such as cloud storage systems.  Paragraph [0034] goes on to state, “…Associated drives may include remote storage systems (e.g., storage systems 135, 140) for which the user 110 has access to user credentials (e.g., user name and password) associated with the remote systems including the remote storage systems.”). 

As for Claim 15, Woodward teaches, wherein the remote storage is one remote storage of a plurality of remote storages, wherein the controller is further configured to determine the one remote storage to control to store the at least one metadata based on at least one of a type of the at least one content, and a device type of a providing at least one metadata (see pp. [0003], [0034], [0036]; e.g., retrieving requested metadata information from one or more of a plurality of remote storage devices that have been identified to house the requested information. Paragraph [0016] teaches that the requested searchable data and metadata can be contained in remote storage resources such as cloud storage systems. According to paragraph [0025] teaches that search metadata can represent a plurality of characteristics of the stored data, such as file type for example, which is a searchable metadata characteristic, anticipating Applicant’s claimed limitation). 


Claim 18 amounts to a method comprising instructions that, when executed by one or more processors, performs the instructions of the server of Claim 2.  Accordingly, Claim 18 is rejected for substantially the same reasons as presented above for Claim 2 and based on the references’ disclosure of the necessary supporting hardware and software (Woodward; see pp. [0018-0021]; e.g., method for implementation integrating hardware and software components).


Claims 8-11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (USPG Pub No. 20140122423A1; Woodward hereinafter) in view of Childs et al (US Patent No. 9519883B2; Childs hereinafter) further in view of Masato et .
As for Claim 8, the reference of Woodward teaches of the search and retrieval of content metadata, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.
The combined references of Woodward and Childs are considered analogous art for being within the same field of endeavor, which is file searches on a plurality of computing systems in a distributed computing network.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a suggested content system for suggesting content for inclusion into a shared workspace, as taught by Childs, with the method of Woodward in order to alleviate the tedious tasks of creating shared collaborative workspaces that hinder the benefits of working together in a collaborative workspace. (Childs; col. 1, lines 6-20)
The combined references of Woodward and Childs do not appear to explicitly recite the limitations of, “wherein the controller is further configured to add supplementary data to the received at least one metadata, and control to store the received at least one metadata to which the supplementary data is added”.
Masato teaches, “wherein the controller is further configured to add supplementary data to the received at least one metadata, and control to store the received at least one metadata to which the supplementary data is added” (see pp. 
The combined references of Woodward, Childs and Masato are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the incorporation of additional data with the received metadata, as taught by Masato, with the methods of Childs and Woodward in order to provide for sorting and organizing data providers as part of point of interest searches.  (Masato; [0038])

As for Claim 9, the reference of Woodward teaches of the search and retrieval of content metadata, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.
The reference of Woodward and Childs do not appear to explicitly recite the limitation of, “wherein the controller is further configured to add information to the received at least one metadata, wherein the information is about a network situation of the at least one device related to the at least one content corresponding to the received at least one metadata”.
at least one metadata, wherein the information is about a network situation of the at least one device related to the at least one content corresponding to the received at least one metadata” (see pp. [0068]; e.g., the adding of supplemental/update metadata to already received data that has been derived from a search form Point-of-Interest (“POI”) metadata located in one or more of a plurality of storage locations.  Paragraph [0069-0070] teaches of including “source quality" information pertaining to the data source providing received metadata and additional metadata.  Paragraph [0053] teaches of POI information pertaining to location and network information). 
The combined references of Woodward, Childs and Masato are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the incorporation of additional data with the received metadata, as taught by Masato, with the methods of Childs and Woodward in order to provide for sorting and organizing data providers as part of point of interest searches.  (Masato; [0038])

As for Claim 10, the reference of Woodward teaches of the search and retrieval of content metadata, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system 
The reference of Woodward and Childs do not appear to explicitly recite the limitation of, “wherein the controller is further configured to add, to the received at least one metadata, information about whether the at least one content corresponding to the at least one received metadata is stored in the remote storage along with the received at least one metadata”.
Masato teaches, “wherein the controller is further configured to add, to the received at least one metadata, information about whether the at least one content corresponding to the at least one received metadata is stored in the remote storage along with the received at least one metadata” (see pp. [0068]; e.g., the adding of supplemental/update metadata to already received data that has been derived from a search form Point-of-Interest (“POI”) metadata located in one or more of a plurality of storage locations.  Paragraph [0069-0070] teaches of including “source quality" information pertaining to the data source providing received metadata and additional metadata.  Paragraph [0053] teaches of POI information pertaining to location and network information). 
The combined references of Woodward, Childs and Masato are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the incorporation of additional data with the received metadata, as taught by 

As for Claim 11, the reference of Woodward teaches of the search and retrieval of content metadata, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.
The reference of Woodward and Childs do not appear to explicitly recite the limitation of, “wherein the controller is further configured to transmit a request to a service providing server to add the supplementary data to the metadata and obtain the metadata to which the supplementary data is added”.
Masato teaches, “wherein the controller is further configured to transmit a request to a service providing server to add the supplementary data to the metadata and obtain the metadata to which the supplementary data is added” (see pp. [0057]; e.g., merging received metadata with additional metadata after the search request has been received). 
The combined references of Woodward, Childs and Masato are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the incorporation of additional data with the received metadata, as taught by 


Claim 20 amounts to a method comprising instructions that, when executed by one or more processors, performs the instructions of the server of Claim 8.  Accordingly, Claim 20 is rejected for substantially the same reasons as presented above for Claim 8 and based on the references’ disclosure of the necessary supporting hardware and software (Woodward; see pp. [0018-0021]; e.g., method for implementation integrating hardware and software components).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (USPG Pub No. 20140122423A1; Woodward hereinafter) in view of Childs et al (US Patent No. 9519883B2; Childs hereinafter) in further view of Ahn et al (USPG Pub No. 20150268876A1; Ahn hereinafter).

As for Claim 16, the reference of Woodward teaches of the search and retrieval of content metadata, and Childs provides a system of collaborative workspaces over a distributive computing network, where an automatic project content suggestion system is utilized for suggesting content of various types for inclusion or in association with one or more project workspaces.

The combined references of Woodward and Childs do not appear to explicitly recite the limitation of, “wherein the controller is further configured to control the communicator to receive backup content from the at least one device when a user input deleting the at least one content is input to the at least one device, and wherein the remote storage is one remote storage of a plurality of remote storages, wherein the controller is further configured to determine the remote storage to store the backup content from among the plurality of remote storages and provide the backup content to the determined remote storage, and wherein the backup content is stored in the determined remote storage”.
The reference of Ahn, teaches, “wherein the controller is further configured to control the communicator to receive backup content from the at least one device when a user input deleting the at least one content is input to the at least one device, and wherein the remote storage is one remote storage of a plurality of remote storages, wherein the controller is further configured to determine the remote storage to store the backup content from among the plurality of remote storages and provide the backup 
The combined references of Woodward, Childs and Ahn are considered analogous art for being within the same field of endeavor, which is the organized collection of data that is stored by a device.  Therefore, it would have been obvious to one of ordinary skill in that art by the effective filing date of the claimed invention to have combined the application of data movement operations for the backup of data, as taught by Ahn, with the methods of Childs and Woodward because solutions providing data analysis capabilities, information management, improved data presentation and access features, and the like, are in increasing demand. (Ahn; [0003])

Response to Arguments
Applicant's arguments, with respect to the applied 35 USC 102 and 103 rejection(s) regarding the Woodward references’ alleged failure to teach the newly amended claims, have been fully considered and are persuasive in part. 
provide at least one recommended content...”, “control the communicator...”, “obtain device information...” and “provide the device information...”


With respect to Applicant’s argument that:
“For example, Applicant respectfully submits Woodward does not teach or suggest a communicator that is configured to “receive at least one metadata ... from the at least one device,” and a controller that is configured to receive a search request “from another device different from the at least one device.”

Examiner is not persuaded.   As discussed within this communication and reiterated herein, at least paragraphs [0003] & [0022-0023] of the primary reference of Woodward teaches of utilizing at least a search module for the performance of file/record searches on a plurality of computing systems/resources, such as remote data storage resources.  Woodward teaches of utilizing a server having one or more of a processor component that has the equivalent functionality as Applicant’s “communicator”, which provides for the receiving of at least user device metadata, and provides for generating first, second, and/or third search metadata based on received user device metadata stored in memory, for example, and one or more search parameters, considered equivalent to Applicant’s “search request”.  Providing even further elaboration, paragraphs [0038] and [0073] teach of the receiving of 


With respect to Applicant’s argument that:
“As another example, Applicant respectfully submits Woodward does not teach or suggest a controller that is configured to “obtain the metadata from among the at least one metadata stored in the remote storage based on the search request,” as claimed.”

Examiner is not persuaded.  As stated within this communication, Woodward’s cited paragraphs [0021-0023] provide for the utilization of a search module for the generation of first search metadata on the received user device metadata and one or more of a search parameter {i.e. “search term”}.  Search requests issued by the at least one search module and based on a search parameter can be transmitted to “at least one associated remote data storage resource”, equivalent to Applicant’s “remote storage”, in order to receive search metadata from the at least one associated remote data storage resource in response to the generated search request comprising the search parameter and data stored in a memory, therefore, reading on Applicant’s claimed limitation.  The cited paragraph [0023] clearly states steps to, “...receive third search metadata, in response to the search request, from the remote data storage resource, the third search metadata representing data stored at the remote data storage resource”, where metadata is received from a remote data storage resource based on a search parameter.  Additionally, third party cloud storage systems, representing remote storage, may be searched.{i.e. pp. [0016]}


With respect to Applicant’s argument that:
“As another example, Applicant respectfully submits Woodward does not teach or suggest a controller that is configured to “provide at least one recommended content to the another device, based on the obtained metadata, control the communicator to receive a request for selecting content from among the at least one recommended content, from the another device, obtain device information including at least one device storing the content selected by the another device by using the obtained metadata stored in the remote storage, and provide the device information to the another device,” as claimed.”

As stated within this communication above, Childs et al has been relied upon to address the alleged deficiencies of the primary reference, such as the amended language to “provide at least one recommended content...”, “control the communicator...”, “obtain device information...” and “provide the device information...”, at least within the cited Figure 3b and column 6, lines 3-34, and column 10, lines 13-56, with additional rationale provided herein.



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Vijayan et al (USPG Pub No. 20130263289A1) teaches information management of data associated with multiple cloud services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/15/2021